Citation Nr: 0330896	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




REMAND

The veteran served on active duty from June 1983 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for diabetes mellitus.

A remand is required in this case because certain 
development can only be performed at the RO level before the 
Board's appellate review of the underlying claim.  First, a 
remand is required because the veteran has requested a 
hearing before RO personnel.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2003) (the Board may not 
proceed with an adjudication of the veteran's claim without 
affording him an opportunity to present testimony at the 
requested hearing).  The record indicates that, in a written 
statement from the veteran, dated in February 2003, the 
veteran requested a hearing with the Board.  In order to 
clarify where the veteran wanted his hearing held, the Board 
sent the veteran a letter requesting clarification.  The 
Board asked the veteran to specify whether he wanted a 
hearing before a Veteran's Law Judge (VLJ) in Washington, 
D.C., before a VLJ at the RO, or whether he still desired a 
hearing.

In response to the Board's April 2003, the veteran submitted 
a statement, received in June 2003, wherein he requested a 
personal hearing before a Decision Review Officer (DRO) at 
the RO in Pittsburgh.  Because the Board may not proceed 
with an adjudication of the veteran's claim without 
affording him an opportunity to present testimony at the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700 (2003).

A remand is also required because there may be certain 
medical records that should be associated with the claims 
file.  In a statement from the veteran's representative, 
received in November 2002, the veteran's representative 
referred to a VA examination dated on February 22, 2002.  A 
review of the record reveals that, because these VA records 
may be pertinent to the veteran's claim, an effort should be 
made to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Consequently, because of the need to ensure that 
all potentially relevant VA records are made part of the 
claims file, a remand is required.  Id.

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the 
increased rating claim.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by 
law.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran 
should be specifically told of the 
information or evidence he should 
submit, if any, and of the information 
or evidence that VA will yet obtain with 
respect to his claim of an increased 
rating for diabetes mellitus, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable. 

2.  Arrangements should be made for the 
veteran to appear at a hearing before RO 
personnel.  The veteran and his 
representative should be given an 
opportunity to prepare for any scheduled 
hearing.

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his service-connected 
diabetes mellitus from February 2002 to 
the present.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review, 
including a copy of the February 22, 
2002, VA examination report.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After a hearing is conducted by RO 
personnel, or additional evidence is 
submitted for consideration by the RO, 
adjudicatory action as deemed 
appropriate should be undertaken and, if 
the benefit sought is not granted, the 
RO should schedule the veteran for a VA 
endocrinology examination to assess the 
severity of his service-connected 
diabetes mellitus.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

The examiner should conduct a 
thorough examination and document 
all of the manifestations of 
diabetes mellitus.  Specifically, 
the examiner should determine 
whether the diabetes mellitus 
requires more than one daily 
injection of insulin, a restricted 
diet, and avoidance of strenuous 
occupational and recreational 
activities; whether the veteran has 
experienced any episodes of 
ketoacidosis or hypoglycemic 
reactions requiring hospitalization 
or weekly or bimonthly visits to a 
diabetic care provider; and whether 
the disorder has resulted in 
progressive loss of weight and 
strength or other complications.  
The examiner should also determine 
whether the veteran's service-
connected diabetes mellitus results 
in a marked interference with any 
current employment or precludes all 
forms of gainful employment without 
regard to advancing age.  A 
complete rationale for all opinions 
expressed should be provided

5.  The RO should ensure that the 
examination report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned 
to the examiner for necessary corrective 
action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last statement of the case was 
issued in July 2002.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

